Citation Nr: 0311676	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  00-12 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii



THE ISSUE

Entitlement to service connection for a right knee 
disability.




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1997.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1998 RO decision which denied service 
connection for a right knee disability.  In May 2001, the 
Board remanded this claim to the RO for additional 
evidentiary development.  This is the only issue before the 
Board at this time.

The May 2001 Board remand also requested the RO to issue the 
veteran a statement of the case on the issue of service 
connection for a left wrist disability, and it was noted that 
he would thereafter have to file a timely substantive appeal 
in order to perfect his appeal of that issue.  In March 2003, 
the RO sent the veteran a statement of the case on the issue 
of service connection for a left wrist disability.  However, 
he has not perfected an appeal of such issue by filing a 
substantive appeal, and thus the issue is not before the 
Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2002).


FINDINGS OF FACT

The veteran currently has a right knee disability which began 
during active service.


CONCLUSION OF LAW

A right knee disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from 
November 1987 to November 1997.  His service medical records 
show that he was seen in May 1993 with complaints of 
intermittent right knee pain from an old hyperextension 
injury.  In June 1997, he was seen for right knee 
patellofemoral symptoms and was assessed as having a possible 
medial meniscal tear versus plica.  Right knee X-rays in June 
1997 were normal.  In June 1997, the veteran received 
physical therapy for right knee patellofemoral problems.  On 
a July 1997 medical history form, the veteran referred to 
knee problems.

In March 1998, the veteran submitted his claim for service 
connection for a right knee disability.

In June 1998, the veteran was given a VA general medical 
examination.  Regarding the right knee, the examination 
report mentions he complained of a left knee injury which he 
said occurred while he was doing physical exercise while in 
service.  He denied having had acute injury but said he 
initially complained of some swelling.  He said he had 
received physical therapy but no other treatment was 
initiated.  The swelling reportedly had not occurred for 
several years.  He indicated that he currently noticed pain 
primarily when he stood up from a squatting position.  He 
said that his pain was worse on cold days and after 
exercising.  On current physical examination, the right knee 
had no obvious deformity and only some mild tenderness along 
the lateral joint line.  The knee was stable in all 
quadrants, with no obvious swelling or effusion.  His range 
of motion was from 0 degrees full extension to 130 degrees 
flexion.  X-rays of the left knee were normal.  Diagnoses 
included left knee pain which likely represented pain from an 
old lateral collateral ligament injury.

Private medical records dated in July 2002 show the veteran 
complaining of right knee pain, and impressions included 
right knee pain and questionable meniscus tear.  X-rays of 
the right knee in July 2002 showed no joint effusion, 
fracture, or dislocation; there was mild spurring of the 
tibial spines was seen; and the impression was no fracture or 
joint effusion.

In July 2002, September 2002, and November 2002, the veteran 
failed to report for scheduled VA examinations regarding his 
right knee.  It appears, however, this was due at least in 
part to overseas job assignments.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection for a right knee disability.  Following the 
Board's remand, the veteran failed to report for a VA 
examination, although there appears to be extenuating 
circumstances for this (overseas job assignments).  Some 
useful medical records were obtained during the remand.  
Under the circumstances, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Despite 
the veteran's failure to report for a VA examination, the 
Board will decide the original claim for service connection 
based on the evidence of record.  38 C.F.R. § 3.655.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran had 10 years of active duty from 1987 to 1997.  
Service medical records show he was seen in 1993 and again in 
1997 (a few months before service discharge) for right knee 
complaints, and when last seen in service he was having right 
knee patellofemoral problems for which he was given physical 
therapy.  In early 1998, shortly after active duty, the 
veteran claimed service connection for a right knee problem.  
The 1998 VA examination report contains a confusing mixture 
of right and left when talking about knee history and 
findings, although it appears the veteran did have some right 
knee problems at that time.  The 2002 private medical records 
document continuing right knee problems.

The exact current diagnosis for the veteran's right knee 
disability is unclear, although during service the most solid 
diagnosis was patellofemoral syndrome.  In any event, it 
appears that the veteran currently has a chronic right knee 
disability, and there is sufficient continuity of 
symptomatology to trace the condition to service onset.  
38 C.F.R. § 3.303(b).

The Board finds that the veteran's current right knee 
disability began during his active duty.  The condition was 
incurred in service, warranting service connection.  The 
benefit-of-the-doubt rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b).   


ORDER

Service connection for a right knee disability is granted.




	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

